COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Senior Judge Duff


NEW RIVER COMMUNITY ACTION, INC. AND
 SELECTIVE INSURANCE COMPANY OF AMERICA
                                             MEMORANDUM OPINION*
v.   Record No. 1140-00-3                         PER CURIAM
                                               OCTOBER 3, 2000
SUSAN LEIGH SEHEN


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Jonnie L. Speight; Johnson, Ayers &
             Matthews, on brief), for appellants.

             (Richard M. Thomas; Rider, Thomas,
             Cleaveland, Ferris & Eakin, on brief), for
             appellee.


     New River Community Action, Inc. and its insurer

(hereinafter referred to as "employer") contend that the

Workers' Compensation Commission erred in denying its

application requesting a change in Susan Leigh Sehen's treating

physicians and requesting that she be required to select a new

physician from a panel of physicians offered by employer.       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
of change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.
459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d
570, 572 (1986)).   The commission has ruled that it will order a

change in an employee's treating physician when "inadequate

treatment is being rendered; it appears that treatment is needed

by a specialist in a particular field and is not being provided;

no progress being made in improvement of the employee's health

condition without any adequate explanation; conventional

modalities of treatment are not being used; no plan for

treatment for long-term disability cases; and failure to

cooperate with discovery proceedings ordered by the Commission."

Powers v. J.B. Constr. Co., 68 O.I.C. 208, 211 (1989).     Thus, we

have held that "when an employer seeks to change claimant's

treating physician because the claimant has made little progress

and no treatment plan has been derived, the employer must

identify the alternative care that should be substituted and

must demonstrate that the suggested care would be more

appropriate and productive."   Allen & Rocks, Inc. v. Briggs, 28
Va. App. 662, 675, 508 S.E.2d 335, 341 (1998).

     In denying employer's application, the commission found that

"[d]espite the complexity of [Sehen's] case, it does appear that


                               - 2 -
some improvement has occurred in recent years."   The commission

also found that "[t]he voluminous medical record shows that

[Sehen's] current physicians have communicated with each other"

and ruled that it was "not persuaded that their treatment has been

inappropriate."   These findings are supported by the medical

records of Sehen's treating physicians, Drs. Cecil B. Knox, III, a

physiatrist, N. Laura Liles, an osteopath, Mary C. Williams, an

osteopath/psychiatrist, and William P. Swann, a periodontist.

These findings are also supported by the records of licensed

professional counselors Susan M. Riggs and Lin M. Shaner and

physical therapist Ann L. Kite.   Moreover, the uncontradicted

testimony of Sehen and her three family members supports these

findings.

     The commission was "not persuaded by Dr. [Joseph] Niamtu's

and Dr. [Thomas] Koenig's recommendations that [Sehen] be treated

in an institution with multiple treating physicians."   Indeed, the

commission found that Sehen was "already receiving a

multi-disciplinary approach with her treatments with Drs.

Williams, Knox, Liles, and Swann, and her therapists, Shaner,

Riggs, and Kite."   Upon employer's request, Dr. Niamtu examined

Sehen once and reviewed her medical records.   Dr. Koenig reviewed

her medical records, but never examined her.   In its role as fact

finder, the commission was entitled to reject the opinions of Drs.

Niamtu, an oral/maxillofacial surgeon, and Koenig, a psychiatrist.


                               - 3 -
     Significantly, the commission found as follows:

               [A]ll involved physicians recognize the
          complexity of [Sehen's] case. Yet, none of
          the physicians who reviewed her records have
          presented a convincing alternative treatment
          plan. In December 1998, Dr. [Bruce]
          Stelmack[, a physiatrist,] suggested vague
          recommendations which seem to be already in
          place or were attempted in the past.
          Although he recommended palliative care by a
          pain specialist, he also appeared to
          disapprove of Dr. Knox's palliative
          approach. Dr. Stelmack also admitted that
          he could not offer [Sehen] treatment in
          which she would substantially progress.
          Similarly, in August 1998, Dr. [James M.]
          Jecmen[, a dentist,] opined that he could
          not offer a resolution or effective
          treatment plan given the severity of her
          condition. In September 1998, Dr. Beck also
          expressed his reluctance to provide care
          based on [Sehen's] history. In July 1999,
          Dr. Koenig presented an elaborate proposal,
          yet he had not examined her.

               The suggestions offered by the
          physicians who have examined [Sehen] are not
          sufficient to justify removing the current
          physicians at this time. While we agree
          that some of the treatments may be
          non-conventional or may have proven to be
          ineffective, we are not convinced that the
          treating physicians should be changed. . . .
          The record establishes that her condition is
          unique and that her gradual progress is
          reasonable based on these circumstances.

     Viewing the evidence in the light most favorable to Sehen,

who prevailed before the commission, we hold that the commission's

factual findings are fully supported by the medical records of the

treating physicians, the therapists, and the testimony of Sehen

and her family members.   "Medical evidence is not necessarily



                               - 4 -
conclusive, but is subject to the commission's consideration and

weighing."   Hungerford Mechanical Corp. v. Hobson, 11 Va. App.
675, 677, 401 S.E.2d 213, 215 (1991).   Thus, credible evidence

in the record supports the commission's ruling that "the evidence

fails to establish that a change in physicians is warranted at

this time in this complex case."

     Because our ruling on the change in physicians issue disposes

of this appeal, we need not address the second issue raised by

employer regarding the validity of the panel of physicians offered

to Sehen.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                               - 5 -